DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 01 November 2022.
Claims 1, 10, and 17 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2022 has been entered.
 
Response to Arguments
Applicants’ argue that the Kennon reference does not disclose “...includes a first author that is not associated with a company;” however the Examiner respectfully disagrees.  Kennon does disclose such limitations wherein Kennon is able to have interactive social channels for customers and brand representatives/spokespeople are able to interact (Kennon ¶166-¶167).  The system aides in the creation of both user generated and brand generated content from human users and brands (Kennon ¶170-¶171,  ¶179, and ¶181).  Kennon expressly recites "the embedded distribution of interactive multi-media social content shared by human and brand users from within the platform accommodating both real-time as well as simulated interactive engagement; c) embedded star tag media both branded and unbranded which are tagged and tracked as distributed media impressions as well as trackable links leading back to the platform and/or other branded or e-commerce website both mobile and fixed; and d) a distributed and embedded multi-media commenting (posting and response) utility supporting creating and responding to user generated multi-media content via the same choices of social media response content, specifically video, photo/image, audio, text or tag enabling custom user interactions socially (Kennon ¶182)."   These portions clearly disclose how the author can be anyone as well as the author being associated with a brand or company.  As such the arguments are not persuasive and the rejection not withdrawn.  
The remaining amendments and arguments have been addressed in the updated rejection below.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennon et al. (US PG Pub. 2014/0365581) further in view of Wang et al. (US Patent No. 10,157,333).

As per claims 1, 10, and 17, Kennon discloses a method, computer system for recommending a media content for social media publishing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:, and computer program product for recommending a media content for social media publishing, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (computer-implemented method, computer processor, GUI, Kennon ¶7; non-transitory computer-readable medium includes, stored thereon, instructions that are executable by a processor of a device, the instructions which, when executed by the processor, cause the processor to perform a method, the method including: outputting a first graphical user interface (GUI) display arrangement that includes a control, ¶10): 
detecting an authored user post without any media content, prior to the detected user post being published on a social network platform, wherein the detected authored user post includes a first author that is not associated with a company (initiate brabble authoring, Kennon Fig. 2 [100] and ¶107; wherein the authored post can be text, ¶8 and ¶39; post authored by the user, ¶47-¶48 and ¶61-¶63; According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, ¶105; the embedded distribution of interactive multi-media social content shared by human and brand users from within the platform accommodating both real-time as well as simulated interactive engagement; c) embedded star tag media both branded and unbranded which are tagged and tracked as distributed media impressions as well as trackable links leading back to the platform and/or other branded or e-commerce website both mobile and fixed; and d) a distributed and embedded multi-media commenting (posting and response) utility supporting creating and responding to user generated multi-media content via the same choices of social media response content, specifically video, photo/image, audio, text or tag enabling custom user interactions socially, ¶181-¶182; see also ¶166-¶167, ¶170, and ¶179); 
extracting a tag from the detected authored user post, wherein the extracted tag is representative of a topic identified in the detected authored user post (At step 102, the system responsively provides an authoring environment in which the user can select a media format for the Brabble being authored. For example, the user can select whether to author an audio object, a video object, and image object, or a text object. FIG. 1 shows that the user has selected audio. Accordingly, at step 104, the system captures an audio element. For example, the system provides a control in response to selection of which the system activates a microphone for capturing audio input and storing it in an audio file, for example, with the recording being terminated in response to a user-input termination instruction, such as another selection of a record button.  According to an example embodiment, the system provides a graphical user interface in which to receive, via user-interaction therewith, user input of a description associated with the authored media element, in this case the recorded audio file. Further, as described above, the system is configured for such a description to include a star tag, e.g., a text string previously defined by the brand user with defined functionality for linking to another Brabble of the brand user or any other defined content or page to experience as programmed by the brand user. For example, the user can type in a previously defined star tag and/or can select to open a listing of such previously defined star tags that are available for use by the user. Accordingly, at step 106, the system captures a description and star tag, which the system associates with the newly authored audio content element (the newly authored audio Brabble). (The user has the option of inputting a description without a star tag for association with the newly created audio Brabble, or even to forego a description altogether.), Kennon Fig. 2 and ¶107-¶108; star tag links, ¶37; see also ¶65-¶68, ¶94-¶96, and ¶175 discussing the creation and management of star tags); 
identifying a media content in a repository related to the extracted tag, wherein the identified media content includes a second author that is different from the first author and wherein the second author is a company representative (tag linking to a media object, Kennon ¶65-¶68 and ¶137; mining text for content type, ¶39; When authoring a new Brabble, the user can enter and associate with the new Brabble a description of such authored Brabble. The user can insert in the description one or more of the star tags of the system. According to an example embodiment, for original Brabbles, the system restricts inclusion of only those star tags "owned" or created by the user who is authoring the Brabble, but, for Brabblebacks, allows the replying user who authors the Brabbleback to include any (and only) of the star tags owned or created by the original Brabbler (the user who authored the original Brabble to which this responding user is now brabbling back). This allows a user, e.g., a company or brand, to create an environment in which a community of users interact with links that direct the various users to media content elements of that company or brand (e.g., by directing the interfaces of the community of users interacting with the links to the linked to by the programmable star tags), increasing exposure of the community of users to the company or brand's various content elements and/or pages. Thus, users are provided with a content element experience centered on that company or brand facilitating increased monetization of the company's media content elements. (According to alternative example embodiments, the system allows original Brabble authors to include star tags owned by other users, e.g., in accordance with permission settings for such usage of the star tags set by the star tag owners (e.g., the author of the star tag), but limits Brabblebacks to only those star tags owned by the original brabbler.), ¶94 and ¶105; embedded star tag media both branded and unbranded which are tagged and tracked as distributed media impressions as well as trackable links leading back to the platform and/or other branded or e-commerce website both mobile and fixed; and d) a distributed and embedded multi-media commenting (posting and response) utility supporting creating and responding to user generated multi-media content via the same choices of social media response content, specifically video, photo/image, audio, text or tag enabling custom user interactions socially, ¶181-¶182; see also ¶166-¶167, ¶170-¶171, and ¶179); 
sending the identified media content to a user device for potential inclusion in the detected authored user post, wherein the identified media content is graphically presented in a dialog box displayed on the user device, and wherein the dialogue box includes a prompt for a user approval to include the identified media content in the detected authored user post (appending a tag selected by the user input from an inventory of tags; each of the tags links to a respective media content object; and the tag is associated with a posting rule that restricts media content objects to which the tag is able to be appended, Kennon ¶20-¶21; link insertable into posts by the user, ¶24; selection of the tags/link post authoring for subsequent insertion into the post, ¶45-¶47; user inserts, ¶97);
in response to receiving a user selection in the dialogue box indicating the user approval, dynamically modifying the detected authored user post and the identified media content to append the identified media content to the detected authored user post, wherein the identified media content is automatically resized to fit the detected authored user post based on the at least one other data content in the detected authored user post (appending a tag selected by the user input from an inventory of tags; each of the tags links to a respective media content object; and the tag is associated with a posting rule that restricts media content objects to which the tag is able to be appended, Kennon ¶20-¶21; selection of the tags/link post authoring for subsequent insertion into the post, ¶45-¶46; embedded, dynamic, ¶105; see also compression algorithm for video size, ¶14; custom player encapsulation, ¶119); and 
transmitting the dynamically modified authored user post for publishing on the social network platform (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, Kennon ¶105).
Both the Kennon and Wang references are analogous in that both are directed towards/concerned with social networking and posts therein. Kennon discloses the ability to provide content with embedded media, but does not expressly disclose using natural language processing.
However, Wang teaches using natural language processing (natural language processing, to assist searching metadata, for textual embeddings, Wang Col. 14 line 58-Col. 15 line 35; for messaging, Col. 8 line 60-Col. 9 line 23).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wang’s method of natural language processing in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need to improve the operation of mobile devices by enabling local tagging and visual search. Particular embodiments provide this improvement using deep convolutional neural networks (DCNN), knowledge graph(s), natural language processing, content metadata, or various combinations of the above (Wang Col. 2 lines 40-45). 

As per claims 2, 11, and 18, Kennon and Wang disclose as shown above with respect to claims 1, 10, and 17.  Kennon further discloses segmenting the detected authored user post, wherein the segmented user post includes a plurality of terms; and determining at least one term of the plurality of terms that is representative of the topic identified in the segmented authored user post (star tag links, Kennon ¶37; see also ¶65-¶68, ¶94-¶96, and ¶175 discussing the creation and management of star tags).

As per claims 3, 12, and 19, Kennon and Wang disclose as shown above with respect to claims 1, 10, and 17.  Kennon further discloses analyzing the extracted tag of the detected authored user post; determining at least one additional tag related to the extracted tag; and transmitting a search request of the repository, wherein the transmitted search request includes the extracted tag of the detected authored user post and the at least one additional tag related to the extracted tag (star tag links, Kennon ¶37; tags/links with context dependent rules, ¶45; see also ¶65-¶68 and ¶94-¶96 discussing the creation and management of star tags).

As per claims 4 and 13, Kennon and Wang disclose as shown above with respect to claims 1 and 10.  Kennon further discloses wherein the media content in the repository is selected from a group consisting of an image, a video, a live stream, an animated graphic, a meme, a logo, a slogan, and a pointer to the media content (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, Kennon ¶105).

As per claims 5 and 14, Kennon and Wang disclose as shown above with respect to claims 1 and 10.  Kennon further discloses wherein the extracted tag is selected from a group consisting of a keyword, a common theme, a context, an iconic symbol, and a descriptor (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, Kennon ¶105).

As per claims 6, 15, and 20, Kennon and Wang disclose as shown above with respect to claims 1, 10, and 17.  Kennon further discloses registering a company profile; collecting the media content associated with the registered company profile; collecting the tag related to the collected media content; collecting a user incentive linked to the collected media content; storing the registered company profile, the collected media content, the collected tag, and the collected user incentive in the repository; and sharing the stored company profile, the stored media content, the stored tag, and the stored user incentive with the social network platform (usage and adoption of branded star tag media strings by non-brand users indicating preference and adherence of the user for particular brands, products, content, sentiments, etc. to support unique targeting of future messaging and targeted offers based upon the nature and use of the particular adopted tag media strings embedded within the socially shared content elements; g) via connections and interactions which can be managed in a loyalty/reward manner tied to specific content, topics, interaction activity or specific commerce behavior and subsidized by brand partner redemption, where brands may choose to sponsor relevant and popular tag media strings allowing system users to incorporate those targeted and desirable tag media strings into their own social content elements and earning points towards a loyalty program with available brand sponsored options for redemption of future value, e.g., cash, products or services; h) whereby loyalty program points can also be accrued by system users for positive and desirable behaviors endemic to the system, e.g., most popular social content elements, most shared social elements, most responded to social elements, most branded tag media string adoption, and these behaviorally accrued points can be redeemed by way of sponsorships supported by brands and other advertisers based upon a targeted matching of system user to brand advertiser, Kennon ¶175; brand user, brand star tag, ¶84 and ¶88) (Examiner notes the brand user of the system as the equivalent to the ability to create and register a company profile).


Claims 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennon et al. (US PG Pub. 2014/0365581) and Wang et al. (US Patent No. 10,157,333) further in view of Parnaby et al. (US PG Pub. 2013/0018838).

As per claims 7 and 16, Kennon and Wang disclose as shown above with respect to claims 1 and 10.  The Kennon, Wang, and Parnaby references are analogous in that both are directed towards/concerned with social networking and posts therein. Kennon discloses the ability to provide a sentiment analysis, but does not expressly disclose performing a sentiment analysis of the detected authored user post to determine a polarity of the topic identified in the detected authored user post, wherein the determined polarity is selected from a group consisting of a positive polarity, a negative polarity, and a neutral polarity.
However, Parnaby teaches performing a sentiment analysis of the detected authored user post to determine a polarity of the topic identified in the detected authored user post, wherein the determined polarity is selected from a group consisting of a positive polarity, a negative polarity, and a neutral polarity (the ability to report a comment or topic as abusive and have it reviewed for removal (see element 225 in FIG. 38); (x) an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times; (xi) an area 226 where the basic sentiment analysis of what the Jabfab.TM.  community is saying about the topic can be presented, including, but not limited to, line or bar graphs of the sentiments collected over time and by category, pie charts of same, a global map of all the topic locations or users locations when jabbed or fabbed; (xii) a section 228 (in FIG. 40) where the user's unique physical QR code, barcodes and similar codes are presented as discussed elsewhere herein, which can be made accessible through a click on tab 230 in FIG. 40; (xiii) a section 232 where additional information offers, deals, interaction with the topic subject can occur in the form of chat/messaging, and other additional information that can be presented about this topic; (xix) the ability to automatically remove or disable topics or comments that are deemed to be offensive, or not meet terms of use rules/policies (e.g. copyrighted, materials, pornography, etc.) associated with the present invention, Parnaby ¶68; see also intensity level, ¶32).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parnaby’s method of capturing brand feedback in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need, as for any brand looking to use social media monitoring to help them interact with and respond to positive or negative comments, this inability to gather explicit positive and negative structured sentiment can be disastrous.  Furthermore, current social networks are often limited to a certain demographic, which limits the availability of available sentiment data from those who do not wish to participate, or are only passively participating, in social networks today (Parnaby ¶6). 

As per claim 8, Kennon, Wang, and Parnaby disclose as shown above with respect to claim 7.  Parnaby further teaches in response to determining the polarity of the identified topic in the detected authored user post to be the negative polarity, removing the detected authored user post from a queue of candidates for receiving the media content from the repository (the ability to report a comment or topic as abusive and have it reviewed for removal (see element 225 in FIG. 38); (x) an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times; (xi) an area 226 where the basic sentiment analysis of what the Jabfab.TM.  community is saying about the topic can be presented, including, but not limited to, line or bar graphs of the sentiments collected over time and by category, pie charts of same, a global map of all the topic locations or users locations when jabbed or fabbed; (xii) a section 228 (in FIG. 40) where the user's unique physical QR code, barcodes and similar codes are presented as discussed elsewhere herein, which can be made accessible through a click on tab 230 in FIG. 40; (xiii) a section 232 where additional information offers, deals, interaction with the topic subject can occur in the form of chat/messaging, and other additional information that can be presented about this topic; (xix) the ability to automatically remove or disable topics or comments that are deemed to be offensive, or not meet terms of use rules/policies (e.g. copyrighted, materials, pornography, etc.) associated with the present invention, Parnaby ¶68).

As per claim 9, Kennon, Wang, and Parnaby disclose as shown above with respect to claim 7.  Parnaby further teaches further comprising: in response to determining the polarity of the identified topic in the detected user post to be the positive polarity, prioritizing the detected authored user post in a queue of candidates for receiving the media content from the repository (promoting a tag or a topic, Parnaby ¶117).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parnaby’s method of capturing brand feedback in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need, as for any brand looking to use social media monitoring to help them interact with and respond to positive or negative comments, this inability to gather explicit positive and negative structured sentiment can be disastrous.  Furthermore, current social networks are often limited to a certain demographic, which limits the availability of available sentiment data from those who do not wish to participate, or are only passively participating, in social networks today (Parnaby ¶6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629